Exhibit 99.2 MANAGEMENT'S DISCUSSION & ANALYSIS The following management discussion and analysis ("MD&A") is management's assessment of the results and financial condition of Hollinger Inc. and its subsidiaries and should be read in conjunction with the unaudited consolidated financial statements for the three and six months ended September 30, 2007 and 2006 together with the related notes therein (the "Financial Statements") and with the audited consolidated financial statements for the year ended March 31, 2007 together with the related notes therein. Unless the context otherwise requires, when used in these notes, the term "Corporation" refers to Hollinger Inc. and its direct and indirect subsidiaries other than Sun-Times Media Group, Inc. ("Sun-Times", formerly Hollinger International Inc.) and its subsidiaries. Except as otherwise stated, all dollar amounts are in Canadian dollars and tabular amounts are in thousands of dollars.The date of this interim MD&A is November 13, 2007.References to "note" below are to the notes to the Corporation's interim consolidated financial statements for the three and six months ended September 30, 2007. Forward-Looking Statements This interim MD&A contains certain forward-looking statements.Words such as "will", "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" and variations of such words and similar expressions are intended to identify these forward-looking statements. Specifically, and without limiting the generality of the foregoing, all statements included in this interim MD&A that address activities, events or developments that the Corporation expects or anticipates will or may occur in the future, including such items as business strategies and measures to implement such strategies, competitive strengths, goals, expansion and growth, or references to the litigation or future success of the Corporation, its subsidiaries and the companies in which the Corporation has investments are forward-looking statements.Actual results could differ materially from those reflected in the forward-looking statements as a result of: (i) general economic market or business conditions; (ii) the opportunities (or lack thereof) that may be presented to and pursued by the Corporation; (iii) competitive or other actions by other entities; (iv) changes in laws; (v) the outcome of litigation or regulatory proceedings; and (vi) other factors, many of which are beyond the control of the Corporation.See the Corporation's Annual Information Form for the year ended March 31, 2007 dated June 29, 2007 (the "Annual Information Form") filed with Canadian Securities regulators and available on SEDAR at www.sedar.com for a full description of the risk factors that affect the Corporation. Overview The principles underlying the preparation of management's discussion and analysis, as outlined in National Instrument 51-102 – Continuous Disclosure Obligations, are predicated on the issuer having an active business operation, including the business activity of buying, holding and selling investments.For the financial statement periods covered by this interim MD&A, the Corporation has largely been driven by a unique set of challenges that have effectively caused the Corporation to cease its business activities, consisting primarily of newspaper publishing, as conducted prior to 2003. Much of management's time and effort during the past few years has been devoted to dealing with numerous and complex litigation matters, Canadian and U.S. regulatory compliance issues, court-ordered third party investigations and defaults under its secured indebtedness. Hollinger Inc. is an open-end investment holding corporation and a "mutual fund corporation" under the Income Tax Act (Canada). The Corporation's principal asset is its interest in Sun-Times, in which it currently holds an approximate 70.0% voting interest and 19.7% equity interest.Sun-Times is a newspaper publisher with assets that include the Chicago Sun-Times and a number of community newspapers in the Chicago area. In July, 2007, the Corporation became aware of the fact that Davidson Kempner Partners ("DK"), a holder of a significant percentage of the Secured Notes (see note 10), had been engaged in negotiations directly with Sun-Times involving a proposed settlement of all outstanding issues between Sun-Times, DK and the Corporation (see note 1). These negotiations between DK and Sun-Times led to a restructuring proposal (the "DK/Sun-Times Proposal") being presented to the Corporation on July 20, 2007. On July 27, 2007, the Corporation was advised by a representative of DK that the DK/Sun-Times Proposal would not be amended in any manner as it affects the Secured Note holders, and that the Corporation had until August 1, 2007 to confirm that they were prepared to accept the terms. The representative of DK further advised that if the DK/Sun-Times Proposal had not been accepted by the Corporation by that date, DK would take steps to accelerate the indebtedness owing under the Secured Notes. On July 31, 2007 the Corporation, as the holder of a majority in voting interest of the common stock of Sun-Times, delivered a written consent in lieu of a meeting to Sun-Times adopting resolutions that (i) removed three current directors from the Sun-Times Board of Directors, (ii) increased the size of the Sun-Times Board of Directors to eleven directors and (iii) elected each of William E. Aziz, Brent D. Baird, Albrecht Bellstedt, Peter Dey, Edward C. Hannah and G. Wesley Voorheis as a director to the Sun-Times Board of Directors. On August 1, 2007 (the “Filing Date”), the Corporation obtained an order (the “Initial Order”) from the Ontario Superior Court of Justice (the “Ontario Court”) granting it protection from its creditors under the Companies’ Creditors Arrangement Act (Canada) (the “CCAA”).The protection granted to the Corporation pursuant to the Initial Order was for an initial period of 30 days expiring August 31, 2007, and has been extended by subsequent Orders of the Ontario Court to December 21, 2007.The Initial Order may be amended throughout the CCAA proceedings on motions from the Corporation, its creditors, and other interested stakeholders. On August 1, 2007, the Corporation also made a concurrent petition for an Order under Chapter 15 of the United States Bankruptcy Code (the "Chapter 15 Filing") for similar relief as in the CCAA proceedings.These proceedings include Hollinger Inc. and its wholly-owned subsidiaries, Sugra Limited ("Sugra") and 4322525 Canada Inc. ("4322525") only, collectively referred to as "Applicants". During the stay period, the Applicants are authorized to continue operations. Ernst & Young Inc. was appointed by the Court as monitor (the “Monitor”) in the Canadian proceedings and reports to the Court from time to time on the Applicants’ cash flow Page 2 of 36 and on other developments during the proceedings. Such reports are referred to herein for the information of the reader only and are expressly not incorporated by reference into the Financial Statements. The information in such reports has not been prepared or reviewed by the Corporation and the Corporation expressly disclaims any responsibility or liability for the accuracy or completeness of the information contained therein. The CCAA proceedings have triggered defaults under substantially all debt obligations of the Applicants (see note 10).The Initial Order generally stays actions against the Applicants, including steps to collect indebtedness incurred by the Applicants prior to the Filing Date and actions to exercise control over the Applicants’ property. The Initial Order grants the Applicants the authority to pay outstanding and future wages, compensation, salaries, employee and pension benefits, vacation pay, retention and similar bonuses and other obligations to employees; the costs of goods and services, both operating and of a capital nature, provided or supplied after the date of the Initial Order; rent under existing arrangements payable after the date of the filing; and such other reasonable amounts as are necessary for the Applicants to carry on business in the ordinary course, based on a cash flow filed with the Ontario Court and prepared by the Corporation with the assistance of the Monitor. On August 1, 2007, the Corporation announced that on July 31, 2007 it entered into an agreement to settle securities class action suits pending against the Corporation, Sun-Times and a number of its former directors and officers in the United States and Canada, and an agreement to settle litigation over the director’s and officer’s insurance coverage of the Corporation. These agreements are subject to court approval in the United States and Canada.If approved, the securities class action settlement will resolve the claims asserted against Sun-Times, a number of its former directors and officers, certain affiliated companies, Sun-Times' auditor, KPMG LLP, and the Corporation in a consolidated class action in the United States District for the Northern Court District of Illinois (the "Illinois District Court") entitled In re Hollinger International Inc. Securities Litigation, No. 04C-0834, and in similar actions that have been initiated in Saskatchewan, Ontario, and Quebec, Canada.Those actions assert, among other things, that from 1999 to 2003, defendants breached U.S. federal, state and/or Canadian law by allegedly making misleading disclosures and omissions regarding certain "non-competition" payments and the payment of allegedly excessive management fees.The Corporation's settlement of the securities class action lawsuits will be funded entirely by proceeds from its insurance policies. The settlement includes no admission of liability by the Corporation or any of the settling defendants. In addition, the Corporation's insurers will deposit $24.5 million in insurance proceeds into an escrow account to fund defence costs incurred to date in the securities class actions and other litigation or other claimed losses. The insurance carriers will then be released from any other claims.The Corporation and other parties, including Sun-Times, will then seek a judicial determination regarding how to allocate the $24.5 million in insurance proceeds among the insureds who assert claims to the proceeds.Sun-Times and the Corporation have had negotiations concerning how any such proceeds awarded to them should be allocated as between the two companies. If they cannot reach an agreement on that issue, they have agreed to resolve it through binding arbitration. Page 3 of 36 The securities class action settlement is conditioned upon prior approval of the insurance settlement, and the insurance settlement agreement is conditioned upon subsequent approval of the class action settlement. The parties will seek these approvals in the appropriate courts in the United States and Canada. As a result of the Corporation's inability to file its financial statements on a timely basis, on June 1, 2004, the Ontario Securities Commission (the "OSC") issued a management and insider cease trade order (the "MCTO") prohibiting certain then current and former directors, officers and insiders of the Corporation from trading in securities of the Corporation until the MCTO is revoked.On December 7, 2006, the Corporation obtained a decision from certain Canadian securities regulatory authorities permitting the Corporation to file its 2004 financial statements on a basis that was not in accordance with GAAP solely with respect to the presentation of its deficit as at January 1, 2004. On March 7, 2007, the Corporation filed with Canadian securities regulators, among other things, annual financial statements for the financial years ended December 31, 2004, December 31, 2005 and March 31, 2006 and its interim financial statements for the periods ended June 30, 2006, September 30, 2006 and December 31, 2006. On April 10, 2007, the OSC issued an order revoking the MCTO. Subsequent filings are currently up to date. Through the reporting periods that are the subject of this interim MD&A, the Corporation owned a portfolio of commercial real estate in Canada and, until May 30, 2007, a newspaper publishing business in Costa Rica.On May 30, 2007, the Corporation sold its remaining newspaper publishing business in Costa Rica, accordingly, the operating results of the publishing business have been presented as discontinued operations in the Financial Statements.Also, as at September 30, 2007, the majority of the Corporation's real estate assets had been sold.The Corporation currently owns four commercial properties, each of which has been listed for sale. On September 6, 2007, Holcay Holdings Ltd, a wholly-owned subsidiary of the Corporation sold its 39.99% interest in the outstanding shares of Cayman Free Press Limited ("CFP"), owner and operator of The Compass newspaper in the Cayman Islands. The Corporation had written off this investment in 2003 and has recorded the sale as a current period gain. The Corporation's retractable common shares and retractable preference shares are listed on the Toronto Stock Exchange under the trading symbols HLG.C and HLG.PR.B, respectively. Historically, the Corporation's primary sources of cash flows were dividends received from Sun-Times and proceeds from the sale of its real estate holdings. On December 13, 2006, Sun-Times suspended its quarterly dividend of five cents (US$0.05) per share.The Corporation's cash expenses principally relate to legal and advisory fees and interest expenses. Basis of Presentation and Going Concern The Financial Statements were prepared using the same Canadian generally accepted accounting principles ("GAAP") as applied by the Corporation prior to the filing for CCAA.While the Applicants have filed for and been granted creditor protection, the Financial Statements have been prepared using the going concern concept, which assumes that the Corporation will be able to realize its assets and discharge its liabilities in the normal course of business for the Page 4 of 36 foreseeable future.The CCAA proceedings provide the Corporation with a period of time to stabilize its operations and financial condition and develop a restructuring plan. Management believes that these actions continue to make the going concern basis appropriate. However, it is not possible to predict the outcome of these proceedings and accordingly substantial doubt exists as to whether the Corporation will be able to continue as a going concern. Further, it is not possible to predict whether the actions taken in any restructuring will result in improvements to the financial condition of the Corporation sufficient to allow it to continue as a going concern. If a restructuring plan is not approved and the Corporation fails to emerge from CCAA, the Corporation could be forced into liquidation of the Applicants' assets. The Corporation's ability to continue as a going concern is also uncertain due to the Corporation's non-compliance with certain covenants under the indentures (collectively, the "Indentures") governing its 11.875% senior secured notes due 2011 (the "Secured Notes") (see note 10), contingent liabilities related to various disputes, investigations and legal proceedings (see notes 12, 13 and 14), the suspension of dividends by Sun-Times in December 2006, the decline in the trading value of the Sun-Times Class A shares, the Corporation's limited cash resources, its continuing excess of cash outflows over its cash inflows and the depletion of the Corporation's non-core assets.As such, realization of assets and discharge of liabilities are subject to significant uncertainty. If the "going concern" assumption were not appropriate for the Financial Statements, then adjustments would be necessary in the carrying amounts and/or classification of assets and liabilities. Use of Non-GAAP Measures The Corporation has not used any non-GAAP measures in this interim MD&A. Page 5 of 36 Results of Operations for the Three Months ended September 30, 2007 compared to theThree Months ended September 30, 2006 A summary table of operating data for the three months ended September 30, 2007 compared to the three months ended September 30, 2006 is set out below: Three months Three months ended ended September 30, 2007 September 30, 2006 REVENUE $ 1,612 $ 1,749 EXPENSES 15,866 12,939 OTHER LOSSES (35,673 ) (24,313 ) NET LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES (49,927 ) (35,503 ) RECOVERY OF INCOME TAXES 152 (4,028 ) NET LOSS FROM CONTINUING OPERATIONS (50,079 ) (31,475 ) LOSS FROM DISCONTINUED OPERATIONS - (102 ) NET LOSS $ (50,079 ) $ (31,577 ) LOSS PER RETRACTABLE COMMON SHARE FROM CONTINUING OPERATIONS
